Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The Drawing filed on 10/02/2019 has been approved by the Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The recitations of the specific features of the system in claim 1 including especially the construction of when the second row of seating is in the second configuration, the first row of seating is configured to be moved over the second row of seating in order to increase the distance between a dashboard of the vehicle and the first row of seating is not taught nor is fairly suggested by the prior art of record. 
The recitations of the specific features of the method of arranging rows of seating in a vehicle having a first row of seating and a second row of seating, the first row of seating having a passenger use configuration where the first row allows a passenger to sit in a seat of the first row of seating and access user input controls for the vehicle in claim 13 including especially the construction of moving the first row of seating at least partially over the second row of seating in order to in order to increase the distance between a dashboard of the vehicle and the first row of seating as compared to when the second row of seating is in a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612